UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4829



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


AMANDA FORDHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:05-cr-01077-HFF)


Submitted:   July 22, 2008                  Decided:   August 4, 2008


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia, South
Carolina, for Appellant. Kevin F. McDonald, Acting United States
Attorney, Leesa Washington, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amanda Fordham pled guilty pursuant to a written plea

agreement to conspiracy to possess with intent to distribute and to

distribute methamphetamine, in violation of 21 U.S.C. § 846 (2000).

Fordham was sentenced to 240 months’ imprisonment.               Finding no

error, we affirm.

            On appeal, Fordham contends the Government breached the

terms of the plea agreement by failing to recommend a downward

adjustment for acceptance of responsibility.          “[W]hen a plea rests

in   any   significant   degree   on   a   promise   or   agreement   of   the

prosecutor, so that it can be said to be part of the inducement or

consideration, such promise must be fulfilled.”           Santobello v. New

York, 404 U.S. 257, 262 (1971).        “It is well-established that the

interpretation of plea agreements is rooted in contract law, and

that ‘each party should receive the benefit of its bargain.’”

United States v. Peglera, 33 F.3d 412, 413 (4th Cir. 1994) (quoting

United States v. Ringling, 988 F.2d 504, 506 (4th Cir. 1993)).              “A

central tenet of contract law is that no party is obligated to

provide more than is specified in the agreement itself.”                   Id.

Accordingly, “the government’s duty in carrying out its obligations

under a plea agreement is no greater than that of ‘fidelity to the

agreement.’” Id. (quoting United States v. Fentress, 792 F.2d 461,

464 (4th Cir. 1986)).




                                   - 2 -
           Pursuant to the terms of the plea agreement, a two-level

downward   adjustment   under    U.S.    Sentencing      Guidelines    Manual

§ 3E1.1(a) (2006) would be applied if the district court, in its

discretion, determined that Fordham had accepted responsibility.

If the court so determined, the Government agreed to move for an

additional one-level decrease under § 3E1.1(b).            Because Fordham

absconded for more than a year and continued to engage in criminal

conduct, the court concluded that a two-level downward adjustment

under § 3E1.1(a) was not warranted.        Consequently, the Government

was not obligated to move for an additional one-level decrease

under § 3E1.1(b).    While Fordham alternatively asserts that the

Government   breached   the     plea    agreement   by    arguing     against

application of the initial two-level downward adjustment, the

Government was not obligated to remain silent as the plea agreement

explicitly provided that the Government

     retain[ed] the right to inform the Court of any relevant
     facts, to address the Court with respect to the nature of
     the offense, to respond to questions raised by the Court,
     to correct any inaccuracies or inadequacies in the
     presentence report, [and] to respond to any statements
     made   to   the   Court   by  or   on   behalf   of   the
     Defendant . . . .

Since Fordham assented to these terms, both in writing and during

the Fed. R. Crim. P. 11 hearing, we conclude she cannot establish

that the Government breached the plea agreement.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal


                                  - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                         AFFIRMED




                              - 4 -